[Cite as Chernett Wasserman Yarger, L.L.C. v. ComScape Holding, Inc., 2014-Ohio-4214.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 100907



                           CHERNETT WASSERMAN
                            YARGER, L.L.C., ET AL.
                                                         PLAINTIFFS-APPELLEES

                                                   vs.

                  COMSCAPE HOLDING, INC., ET AL.
                                                         DEFENDANTS-APPELLANTS




                       JUDGMENT:
   AFFIRMED IN PART, REVERSED IN PART, AND REMANDED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                   Case No. CV-11-748386

        BEFORE: Stewart, J., E.A. Gallagher, P.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED: September 25, 2014
ATTORNEYS FOR APPELLANTS

David J. Kovach
Licata & Toerek
6480 Rockside Woods Boulevard, South
Suite 180
Independence, OH 44131


ATTORNEYS FOR APPELLEES

Jay R. Carson
Angela M. Lavin
Robert W. McIntyre
Wegman, Hessler & Vanderburg
6055 Rockside Woods Boulevard
Suite 200
Cleveland, OH 44131
MELODY STEWART, J.:

        {¶1} This appeal raises questions regarding the nature of certain counterclaims

filed   by    defendants-appellants,   ComScape      Holding,    Inc.    and   Comscape

Telecommunications, Inc. (collectively “ComScape”), against plaintiff-appellee law firm

Chernett, Wasserman, Yarger, L.L.C. and one of its principals, Jonathon Yarger, and

whether those claims, if properly classified as claims for legal malpractice, were filed

within the statute of limitations. The court conducted a trial on the issues and concluded

that ComScape’s counterclaims sounded in legal malpractice and that they had not been

filed within the statute of limitations.    It entered an involuntary dismissal of the

counterclaims under Civ.R. 41(B)(2) and (C), and this appeal followed.

                                            I

        {¶2} The dispute giving rise to this case has a lengthy and complex legal history

grounded in the corporate governance of ComScape. ComScape was formed in 1995

and chartered in Ohio. As the “Holding” part of the ComScape corporate name suggests,

ComScape was a holding company for other corporations and subsidiaries. ComScape’s

founding shareholders were Ghanshyam Patel (“Ghany”), Bhogilal M. Modi, Raman C.

Patel, Jeremiah P. Byrne, and Jay K. Jayanthan. The corporation operated pursuant to a

close corporation and shareholders agreement. It also adopted articles of incorporation

and a code of regulations. Ghany and ComScape entered into an employment agreement

under which ComScape agreed to employ Ghany as chief executive officer until 2012

(and as chief executive officer of the various companies held by ComScape), and use its
best efforts to have Ghany elected chairman of the board of directors. The founding

members served as members of the board of directors, and Ghany was named chairman of

the board. Yarger and his firm acted as corporate counsel for ComScape, with Yarger

serving as assistant secretary of the corporation and its subsidiaries.

       {¶3} By 2006, relations between Ghany and various shareholders and directors had

deteriorated over the manner in which Ghany operated the corporation. On July 6, 2006,

the board voted, over the objections of Ghany, to immediately terminate Yarger’s

representation of ComScape.       It also passed a resolution giving the board the sole

authority to hire new legal counsel. That decision was memorialized in a letter faxed to

and received by Yarger on July 7, 2006.

       {¶4} Ghany responded by terminating the employment of Modi and Raman Patel

as corporate officers. He had Yarger, on behalf of ComScape, file a conspiracy action in

the Cuyahoga County Court of Common Pleas against Modi, Raman Patel, and Jayanthan,

although all three remained on the board of directors.          Ghany also told Yarger to

continue to represent ComScape as corporate counsel.

       {¶5} At some time between June 27, 2006, and July 18, 2006, Byrne left the board

of directors and was replaced by Subhash Kithany. As described by a federal bankruptcy

judge who presided over a February 2009 bankruptcy petition filed by ComScape with

Ghany’s authorization, the following occurred at the July 18, 2006 meeting of the board:

       A Board of Directors meeting was held on July 18, 2006 at which Ghany,
       Raman [Patel], Modi, and Jayanthan were present as current directors of
       ComScape. Kithany resigned and during the meeting the Directors voted
       to fill the vacancy on the Board created by his resignation by electing Byrne
      to again become a member of the Board. See Board of Directors Meeting
      Minutes — July 18, 2006 at 1.

                                          ***

      After Byrne joined the Board as a director, the directors discussed at length
      Ghany’s misfeasance and/or malfeasance as CEO of ComScape and the
      related entities. Among other things, Ghany had locked up the corporate
      offices and refused normal access to the offices and corporate records by
      any of the other shareholders or directors, and had caused ComScape to
      initiate litigation against Modi, Raman and Jayanthan. Unhappy with the
      direction the meeting was taking, Ghany stated that the Board could
      continue without him and left the meeting. With four of the five directors
      remaining, his departure did not break quorum. At that point, the Board
      authorized retention of counsel for the company and for counsel to file suit
      against Ghany as a result of his actions. The Board further authorized
      retention of counsel in Ohio to defend the shareholder/directors in the
      litigation commenced by Ghany. After Ghany returned to the meeting, he
      was, among other things, directed by the Board to dismiss the lawsuit filed
      against Modi, Raman and Jayanthan.

In re ComScape Telecomms. Inc., 423 B.R. 816, 825-826 (Bankr.S.D.Ohio 2010).

      {¶6} Ghany not only refused to relinquish control of the corporation following the

July 18, 2006 board of directors meeting, he rehired Yarger and his law firm as corporate

counsel on August 7, 2006. On that same day, the board of directors met. Ghany

attempted to have Yarger listen in on the proceedings by telephone, but the other board

members objected and voted to have him turn off his cell phone. Ghany refused, and the

board began considering a resolution to terminate Ghany. The minutes of the meeting

show that Yarger advised Ghany to leave immediately. Ghany fled to his office, locked

the door, and called the police. When the board tried to enter the ComScape offices, they

were met by the police and a building manager who refused to allow them into the

building.
          {¶7} The board retained new legal counsel and filed suit in Palm Beach County,

Florida (where ComScape was located), seeking to remove Ghany and prevent him from

exercising control of ComScape. The board took this action because Ghany “held the

checkbook” for ComScape, allowing him to remain in day-to-day control of the company.

 As the court noted in its findings of fact, “there were, in effect, two governing factions

of ComScape, each claiming legitimacy, each with its own independent attorneys.”

Finding of Fact No. 13. The Palm Beach County litigation continued without resolution.

Ghany remained in control of the corporate offices until February 19, 2010, at which time

the federal judge hearing the ComScape bankruptcy petition entered an order finding that

Ghany had been properly terminated by the board of directors. Yarger relinquished

control over the ComScape legal file on February 19, 2010.

                                            II

          {¶8} The action underlying this appeal commenced in February 2011, when Yarger

and his law firm filed a complaint on account and under a theory of quantum meruit for

payment of legal services rendered to ComScape.         Anticipating a legal malpractice

counterclaim and a potential defense to those counterclaims under the statute of

limitations, they also sought a declaratory judgment that they last rendered legal services

for ComScape more than 12 months prior to the date on which it had commenced this

action.

          {¶9} ComScape filed counterclaims in which it alleged that Yarger and his law

firm violated their fiduciary duties to ComScape, committed legal malpractice by
representing Ghany in a manner that furthered his personal interests over those of the

corporation, committed conversion by invoicing and receiving fees for work after they

had been discharged as corporate counsel, and engaged in a civil conspiracy with Ghany

to usurp the corporate power of ComScape and its entities.

      {¶10} In addition to its counterclaim, ComScape asserted third-party indemnity

claims against Ghany alleging he violated his fiduciary duty to ComScape and that, in the

event ComScape was held liable to Yarger and his law firm, Ghany be responsible to

indemnify ComScape for that judgment.

      {¶11} The court conducted a trial “on the discrete issue of whether the

Counterclaim in this action was filed within the applicable statute of limitations period

and whether the Counterclaim is barred by the doctrine of laches.” It found as a matter

of fact that on July 18, 2006, “the Board voted to take legal action against Yarger for

posing as the corporate attorney after being notified in writing that the Board passed a

resolution terminating his services and the services of his law firm and terminating his

position as assistant secretary.” The court found that despite authorizing legal action

against Yarger, ComScape took no legal action until February 2011. It found that from

July 2006 (when the board voted to terminate Yarger and his firm) through 2008 (just

prior to when Ghany authorized ComScape to file for bankruptcy protection), ComScape

did not pursue legal remedies against Yarger because “[Ghany] Patel was [ComScape’s]

focus.” The court found that the board wished to pursue legal remedies against Yarger,

but delayed pending the outcome of the bankruptcy action because Ghany controlled the
company finances and the board did not have the financial resources to fund a legal action

on its own. In addition, the board held the opinion that Ghany had to be the primary

focus of the board’s litigation because, as Byrne testified, “Patel goes away. Yarger goes

away. Yarger goes away. Patel is still there. Patel was the focus.” Finally, the court

found that “[a]s of July 5, 2009, [ComScape] had all the information it believed was

necessary to assert a claim of malpractice” against Yarger and his firm.

       {¶12} Based on its factual findings, the court held that ComScape failed to file its

complaint within the one-year statute of limitations for legal malpractice actions as set

forth in R.C. 2305.11(A). In doing so, it rejected ComScape’s attempt to avoid the

one-year statute of limitations for legal malpractice actions by “recasting them as

something else.” It held that the breach of fiduciary duty claims in actuality raised issues

regarding Yarger’s legal advice during the board of directors meeting and were truly legal

malpractice claims.     The court also rejected ComScape’s argument that Yarger’s

appointment by the bankruptcy court to represent ComScape in an arbitration case

constituted a renewal of the attorney-client relationship for purposes of the statute of

limitations.   Finally, the court rejected ComScape’s argument that the “continuous

violation” doctrine applied to claims of legal malpractice.         The court found that

application of the continuous violation doctrine in legal malpractice claims would

undermine Ohio Supreme Court holdings that modified the discovery rule for legal

malpractice actions and supplemented that rule with the “termination” rule. With the
complaint being filed outside the one-year statute of limitations, the court dismissed the

counterclaims.

       {¶13} In a supplemental order, the court granted in part a motion by Yarger and his

firm to tax as costs the deposition transcripts of Modi, Jayanthan, and James Burnham;

the cost of recording on videotape Modi’s deposition; and witness fees in a total amount

of $4,382.86.

                                             III

       {¶14} Of the five counterclaims filed by ComScape, only Count 3 sounded in legal

malpractice; the other claims were for breach of fiduciary duty, conversion, and civil

conspiracy. The court disregarded the “label attached” to the nonmalpractice claims on

grounds that each of those counterclaims arose from Yarger’s continued service as

corporate counsel. ComScape argues that the court erred in this respect, but only makes

a detailed argument regarding the breach of fiduciary duty claim in Count 2. That claim

alleged that Yarger, acting as ComScape’s inspector of elections for the special

shareholders’ meeting commenced on June 27, 2008, breached his fiduciary duty by

declaring that a quorum for the meeting had been broken when Jayanthan, who held

proxies for more than 60 percent of the shareholders, objected to the manner in which

Ghany called the meeting.     ComScape maintains that Yarger was not acting as a lawyer

at the time he decided that Jayanthan’s objections broke quorum, so the court erred by

applying the one-year statute of limitations for legal malpractice.

                                             A
       {¶15} R.C. 2305.11(A) sets forth a one-year statute of limitations for legal

malpractice claims. R.C. 2305.09(D) sets forth a four-year statute of limitations for a

breach of fiduciary duty claim that does not involve malpractice. Lenard v. Miller, 8th

Dist. Cuyahoga No. 99460, 2013-Ohio-4703, ¶ 37.

       {¶16} When considering whether a legal malpractice claim has been brought

within the applicable statute of limitations, “the crucial consideration is the actual nature

or subject matter of the cause, rather than the form in which the complaint is styled or

pleaded.” Hunter v. Shenango Furnace Co., 38 Ohio St. 3d 235, 237, 527 N.E.2d 871

(1988), superceded by statute on other grounds, citing Hambleton v. R.G. Barry Corp., 12
Ohio St. 3d 179, 183, 465 N.E.2d 1298 (1984); Kunz v. Buckeye Union Ins. Co., 1 Ohio

St.3d 79, 81, 437 N.E.2d 1194 (1982). We have held that “[c]laims arising out of an

attorney’s representation, regardless of the label attached, constitute legal malpractice

claims * * *.” Cleveland Constr., Inc. v. Roetzel & Andress, L.P.A., 8th Dist. Cuyahoga

No. 94973, 2011-Ohio-1237, ¶ 24, citing Illinois Natl. Ins. Co. v. Wiles, Boyle,

Burkholder & Bringardner Co., L.P.A., 10th Dist. Franklin No. 10AP-290,

2010-Ohio-5872, ¶ 15.

                                             B

       {¶17} Even though the board voted in July 2006 to remove Ghany as chief

executive officer of ComScape, he continued to perform in that capacity into June 2008.

The bankruptcy judge made the following findings of fact:

       On May 16, 2008, a meeting described both as the 2008 Annual Meeting of
       Shareholders and a Special Meeting of Shareholders was held. Ghany did
      not personally attend but sent an attorney on his behalf. A Certificate of
      the Inspector of Elections confirmed that quorum was present and that Beer,
      Manoranjan, Suguness, Byrne and Ghany were again elected directors.
      The Certificate was approved by the shareholders. Additionally, the
      shareholders ratified (1) the commencement of a lawsuit by [ComScape]
      Holding against Ghany pending in the Palm Beach County, Florida Circuit
      Court, (2) the dismissal of a lawsuit against Ghany pending in the Richland
      County, Ohio Court of Common Pleas, (3) termination of the Employment
      Agreement between Ghany and Holding as of August 7, 2006, and (4)
      removal of Ghany as President of [ComScape] Holding.

      On May 12, 2008, Ghany sent a letter to shareholders notifying them of a
      shareholders’ meeting to be held on June 27, 2008 and enclosing a notice
      issued by his acting corporate secretary, Lisa Kuhn. Present at the meeting
      were Ghany, attorney Jonathan [sic] Yarger, the purported acting secretary
      Lisa Kuhn, Jayanthan, Modi, attorney David Kovach and one Mr. Cuculis
      and his son. After calling the meeting to order, Yarger noted that quorum
      was present. At the commencement of the meeting, Jayanthan and Modi
      objected to the meeting on the basis that the meeting had not been noticed
      properly, was scheduled for a date outside the time frame dictated by the
      Regulations, was duplicative of the shareholders’ meeting held on May 16,
      2008, and because Ghany was not authorized to call, schedule or notice any
      meeting of shareholders. Notwithstanding their objections, Jayanthan (who
      controlled 60% of the A class shares and 68% of the C class shares) and
      Modi intended to participate in the meeting, which they envisioned would
      include a change in the slate of directors, election of the same directors as
      had been elected at the May meeting, and approval of the payment of
      attorney fees in connection with the litigation in which the parties were
      embroiled. They also intended to vote on other matters which had been set
      forth as agenda items in Ghany’s letter. However, without discussion or
      determining the intentions of the objecting parties, Yarger then stated that
      quorum had been broken because of the protests. At that point, without
      motion or vote, Ghany adjourned the meeting until July 11, 2008.

In re ComScape Telecomms., 423 B.R. at 828-829.

      {¶18} The bankruptcy judge further found that Jayanthan and Modi merely

protested the shareholder meeting, but did not withdraw or indicate that they would not

participate in the meeting. Id. at 829. The bankruptcy judge went on to find:
       On July 11, 2008, Ghany called another shareholders’ meeting:

       Present at this attempt were Ghany, Yarger, Kuhn, Jayanthan, Modi,
       Kovach and two of Ghany’s sons. Again, Yarger noted that quorum was
       present until the meeting was protested by Jayanthan and Modi on the same
       basis as the previous meeting in June. Again, Yarger stated that because of
       the protest, quorum was broken, although the protesting parties had not left
       the meeting or otherwise indicate that they did not intend to participate.
       Again, without vote of the shareholders as required by the Regulations,
       Ghany adjourned the meeting. The meeting was never reconvened.

Id.

                                            C

       {¶19} Count 2 of ComScape’s counterclaim alleged that “Yarger was not engaged

in the practice of law” at the meetings conducted on June 27, 2008 and July 11, 2008. It

alleged that as inspector of elections for ComScape, Yarger had a fiduciary duty to the

corporation and its shareholders, but violated that duty by “declaring, without sufficient

or even colorable basis, that objections voiced by Jayanthan on behalf of shareholder

holding more than 60% of the outstanding shares negated a clear quorum of

shareholders[.]” ComScape alleged that Yarger’s alleged breach of fiduciary duty allowed

Ghany to continue day-to-day control of the corporation despite shareholder intent to the

contrary and forced the corporation to engage in unnecessary litigation and attorney fees

to force his removal.

       {¶20} The court held that “[i]n this instance, Yarger was only in a position to give

legal advice regarding the quorum or to provide unspecified, ongoing ‘support’ for Patel

by virtue of his and CWY’s relationship as counsel for ComScape.” Conclusion of Law
38. It therefore ruled that the civil conspiracy claim was in reality a claim for legal

malpractice. This conclusion was erroneous.

      {¶21} Regardless of whether Yarger was still acting as corporate counsel for

ComScape during the shareholder meetings conducted on June 27, 2008, and July 11,

2008, there is no question that he had also been named the inspector of elections for the

shareholder meetings. Under R.C. 1701.50(C), an inspector of elections:

      [S]hall determine the number of shares outstanding, the voting rights with
      respect to each, the shares represented at the meeting, the existence of a
      quorum, and the authenticity, validity, and effect of proxies; receive votes,
      ballots, consents, waivers, or releases; hear and determine all challenges
      and questions arising in connection with the vote; count and tabulate all
      votes, consents, waivers, and releases; determine and announce the result;
      and do such acts as are proper to conduct the election or vote with fairness
      to all shareholders.

      {¶22} Suppose under the same facts that ComScape appointed a nonlawyer as

inspector of elections.   The parties agree that R.C. 1701.50(C) does not require an

inspector of elections to be a lawyer, so there can be no doubt that a nonlawyer appointed

as inspector of elections could determine whether a quorum existed for a shareholder

meeting. There is also no doubt that if a nonlawyer determined, consistent with the

statutory duties set forth in R.C. 1701.50(C) that a quorum did or did not exist, the

nonlawyer inspector of elections would not be giving “legal advice.” The question of

whether a quorum exists is, at bottom, no more complicated than counting the number of

shareholders present and deciding whether that number constitutes a majority of the

directors in office.   See Section 5.06 of the ComScape Code of Regulations (“[a]
majority of the number of Directors in office constitutes a quorum of the Board for the

transaction of business”).

       {¶23} In this case, the court concluded that Yarger’s determination was “legal

advice.” It did so for no other reason than that Yarger happened to be a lawyer charged

with the duties of inspector of elections. With the role of inspector of elections being the

same regardless of whether the person appointed to the position is a lawyer, it simply does

not follow under similar circumstances that the nonlawyer does not give legal advice in

determining whether a quorum is present whereas a lawyer making the same

determination is somehow giving legal advice.

       {¶24} The court’s conclusion that Yarger was giving “legal advice” is suspect

given its inability to articulate what advice Yarger was supposedly rendering. Although

an inspector of elections’ determination that a quorum exists for a shareholder meeting

might be based on the law, it does not mean that it is “legal advice,” at least not in the

sense that the inspector of elections would be practicing law in the context of an

attorney-client relationship. A person can have an opinion on a legal issue without being

said to be practicing law.     This left the court with its conclusion that Yarger was

providing “unspecified, ongoing ‘support’” to Ghany. This conclusion is vague and it is

difficult to ascertain what is meant by it.       Vagueness aside, “unspecified, ongoing

‘support’” is not legal advice, at least not given the evidence in the record.

       {¶25} The court made no specific findings of fact on the quorum issues raised in

the June 27, 2008 and July 11, 2008 shareholder meetings, so its conclusion of law that
Yarger was giving legal advice is without foundation. Findings of fact quoted earlier

from the bankruptcy case concerning the June 27, 2008 shareholder meeting showed that

Yarger first determined that a quorum was present. It was only after Jayanthan, who

disclosed that he held proxies for more than 60 percent of the outstanding shareholders,

questioned the manner in which the meeting had been called did Yarger find that quorum

had been broken. At that point, Ghany, acting as chairman of the board, adjourned the

meeting. The bankruptcy court specifically found that Yarger determined that Jayanthan

broke quorum “without discussion or determining the intentions of the objecting

parties[.]” In re ComScape, 423 B.R. at 829. The lack of “discussion” suggests that

Yarger was not rendering legal advice to ComScape (or Ghany), and that he made the

decision solely in his capacity as inspector of elections, not as a lawyer to the corporation.

                                              D

         {¶26} The same analysis applies with respect to the allegations of civil conspiracy

contained in Count 5 of the counterclaim that relate to Yarger’s execution of duties as

inspector of elections.

         {¶27} Count 5 made general allegations that Yarger conspired with Ghany to usurp

corporate power, deprive the shareholders of their rights, and otherwise hinder and

impede the directors from discovering the extent and damage of Ghany’s usurpation of

power.

         {¶28} In Cully v. St. Augustine Manor, 8th Dist. Cuyahoga No. 67601, 1995 Ohio

App. LEXIS 1643 (Apr. 20, 1995), we stated:        “the applicable statute of limitations for
the underlying cause of action applies to the civil conspiracy charge.” Thus, to the extent

Count 5 of the counterclaim alleged that Yarger engaged in a conspiracy with Ghany to

use his appointment as inspector of elections to suppress or interfere with the rights of the

shareholders, those allegations were not subject to the one-year statute of limitations for

legal malpractice.

       {¶29} It follows that the court erred by concluding that the fiduciary duty count set

forth in Count 2 of the counterclaim was in actuality a claim for legal malpractice and

thus barred by the one-year statute of limitations.

                                             IV

       {¶30} ComScape appears to concede that the remaining counts of the counterclaim

make allegations relating to legal malpractice. It argues, however, that the court erred by

determining that July 31, 2009, constituted the date on which the statute of limitations for

legal malpractice began to run.      It argues that its legal malpractice claims are not

premised on Yarger continuing to act as its attorney despite being discharged, but that

Yarger consciously disregarded his duty to step aside after being terminated by the board

and “engaged in the unauthorized use of the identity of ComScape corporate counsel —

or, as the [ComScape] Directors described it on July 18, 2006, Yarger ‘posed’ as the

corporate counsel.” Given that theory of its legal malpractice claims, ComScape argues

that there was no cognizable event from which the statute began to run; rather, Yarger

engaged in a continuing course of action, the last occurrence of which constituted the date

on which the statute of limitations began to run.
                                                A

          {¶31} Statutes of limitation are typically governed by the “discovery” rule; that is,

the time in which to bring an action accrues when the injured party discovers or should

have discovered the extent and seriousness of the condition giving rise to a legal claim for

relief. Oliver v. Kaiser Community Health Found., 5 Ohio St. 3d 111, 449 N.E.2d 438

(1983), syllabus.

          {¶32} The discovery rule has been applied to legal malpractice actions. In Zimmie

v. Calfee, Halter & Griswold, 43 Ohio St. 3d 54, 538 N.E.2d 398 (1989), the syllabus

states:

          Under R.C. 2305.11(A), an action for legal malpractice accrues and the
          statute of limitations begins to run when there is a cognizable event
          whereby the client discovers or should have discovered that his injury was
          related to his attorney’s act or non-act and the client is put on notice of a
          need to pursue his possible remedies against the attorney or when the
          attorney-client relationship for that particular transaction or undertaking
          terminates, whichever occurs later. (Omni-Food & Fashion, Inc. v. Smith
          [1988], 38 Ohio St. 3d 385, 528 N.E.2d 941, applied.)

          {¶33} The court ruled that the primary cognizable event for purposes of the legal

malpractice claims was the board’s July 18, 2006 resolution that authorized legal action

against Yarger for posing as the corporate attorney after being notified in writing that his

services had been terminated. The court found that date to be the occasion on which the

board believed it could institute legal action against Yarger.

          {¶34} It is difficult to take issue with the court’s conclusion. If, as ComScape

alleged in its counterclaim, Yarger committed legal malpractice by engaging in the

unauthorized use of the identity of ComScape corporate counsel, then surely ComScape
knew about this claim once Yarger claimed that the board had no authority to discharge

him. Yarger made that point abundantly clear in a July 2006 letter to counsel retained by

the board: “until I am instructed otherwise, * * * I remain general counsel to the

company, serving at the request and pleasure of the company’s Chief Executive

Officer[.]” And all doubt was removed on August 7, 2006, when Ghany countermanded

the board by again hiring Yarger as corporate counsel. If ComScape believed that Ghany

had no authority to appoint Yarger as corporate counsel, it would have known no later

than August 7, 2006 that Yarger was representing himself as corporate counsel based on

an appointment by Ghany. To deny that point would undermine the substance of the

legal malpractice claim because it would imply that Ghany had apparent authority to

retain Yarger — something that ComScape vigorously denies. ComScape cannot have it

both ways.

      {¶35} ComScape maintains that Yarger and his firm did not raise any argument

regarding August 7, 2006, as the accrual date for the legal malpractice action, so they are

estopped from doing so on appeal. That point is debatable, but not conclusive because

ComScape knew all along that it had a cause of action against Yarger.

      {¶36} Byrne testified that ComScape had opportunities to challenge Yarger’s

continued performance as corporate counsel, but chose not to raise them. For example,

during the bankruptcy proceedings in federal court, Yarger asked the bankruptcy court to

appoint him and his law firm as special counsel to ComScape. ComScape opposed the

motion, asserting essentially the same arguments that it raised in this case. With the
exception of an appointment to represent ComScape on a pending arbitration case, the

bankruptcy judge denied Yarger’s motion on July 5, 2009.          That order effectively

terminated Yarger’s work as ComScape’s corporate counsel. At trial, the attorney who

replaced Yarger was asked whether ComScape could have filed a legal malpractice action

against Yarger by July 5, 2009.      The attorney testified that “I could have filed a

malpractice case against [Yarger] at any time, up to and including the time that I filed,

sir.”

        {¶37} The reason why ComScape delayed in bringing a legal malpractice action

against Yarger was made clear by Byrne.        He conceded that the board focused on

removing Ghany Patel, and that if “Patel goes away[;] Yarger goes away.” The focus on

removing Ghany reinforces the conclusion that Yarger had apparent authorization from

Ghany to continue as ComScape corporate counsel. But at the very least, the focus on

Ghany does not excuse inaction in seeking legal redress against Yarger.

                                           B

        {¶38} ComScape maintains that regardless of the bankruptcy court’s order,

Yarger’s legal malpractice continued until he agreed to return the ComScape file in his

possession.

        {¶39} We find no legal authority for ComScape’s proposition that Yarger’s

allegedly wrongful acts continued until such time as he surrendered the ComScape legal

file. The basis of the legal malpractice claim was that Yarger and his firm “publically

represented that he and his law firm continued to serve as legal counsel to and for the
ComScape entities” until February 19, 2010. Counterclaim at ¶ 82. There was no

allegation that Yarger did so by virtue of being in possession of the ComScape legal file,

at least not without publically claiming that his possession of the legal file meant that he

was still ComScape’s counsel. The legal file itself was thus symbolic — the attorney

who took over as ComScape corporate counsel testified that he did not ask Yarger to

surrender the file nor did he need it in order to represent ComScape. ComScape’s

insistence that Yarger did not cease being its corporate counsel until he agreed to

surrender a meaningless legal file has no basis in law or fact.

                                              C

       {¶40} With the facts belying any reasoned explanation for failing to file the legal

malpractice claims at an earlier date, ComScape argues that those claims were part of a

continuing tort, the last occurrence of which (when Yarger surrendered the ComScape

legal file) was the date on which the statute of limitations started to run.

       {¶41} Although the limitations period for bringing an action starts to run when the

plaintiff knows or has reason to know of the injury that is the basis of his action, that rule

gives way in certain cases where there is a continuing violation that inflicts continuing

and accumulating harm. Painesville Mini Storage, Inc. v. Painesville, 11th Dist. Lake

No. 2008-L-092, 2009-Ohio-3656, ¶ 19, citing McNamara v. Rittman, 473 F.3d 633,

639 (6th Cir.2007). In Ohio, the continuing tort doctrine is usually employed in cases

involving injury caused by a trespass to real property, and then only for a continuing

trespass, not to a permanent trespass in which the allegedly tortious act has been fully
accomplished. See Sexton v. Mason, 117 Ohio St. 3d 275, 282, 2008-Ohio-858, 883
N.E.2d 1013, ¶ 55.

       {¶42} There are no Ohio cases applying the continuing tort doctrine to cases of

legal malpractice, and ComScape offers no compelling reason why we should be the first

to apply it in this case. As we have noted, the claimed basis for the continuing violation

is that Yarger remained in possession of the ComScape legal file until February 19, 2010.

 But by that time, he had ceased to perform any legal work for the corporation; the sole

exception being the arbitration case assigned to him by the bankruptcy judge. The

ComScape legal file was, as we have said, symbolic, and Yarger’s continued possession

of it did not impede subsequent lawyers from representing ComScape.

       {¶43} Allowing ComScape to delay seeking legal redress of Yarger’s alleged

malpractice would serve no important policy. The alleged harm had been completed for

so long by the time ComScape filed its counterclaim that its failure to take prompt action

undermined its core complaint — how could it reasonably accuse Yarger of wrongfully

representing himself to the public as ComScape’s corporate counsel when it knew about it

but did nothing to stop it? Even if we assume the truth of its allegations, ComScape’s

inaction served only to reinforce the idea that Yarger was acting under ComScape’s

direction and control.

       {¶44} We think it important under these circumstances to underscore the fact that

ComScape’s counterclaim was not filed to stop an ongoing harm.            In any case of

continuous tort, the justification for expanding the limitations period is significant when
the plaintiff is seeking to enjoin ongoing tortious conduct. But when, as here, ComScape

seeks only damages for past conduct, its failure to advance an adequate reason for

delaying an action that it knew it could bring years earlier suggests it did not consider its

rights important enough to enforce during the period in which it claimed that Yarger

committed malpractice. For these reasons, the court did not err by refusing to apply the

continuing tort doctrine to toll the statute of limitations.

                                               V

       {¶45} Finally, ComScape argues that the court erred by awarding costs. Having

reversed part of the court’s judgment relating to the statute of limitations for the claim

that Yarger breached his fiduciary duty to ComScape as the inspector of elections, the

outcome of further proceedings may well affect the manner in which costs may be

awarded going forward. We summarily vacate the award of costs.

       {¶46} This cause is affirmed in part, reversed in part, and remanded to the trial

court for further proceedings consistent with this opinion.

       It is ordered that appellants and appellees share the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


______________________________________________
MELODY J. STEWART, JUDGE

EILEEN A. GALLAGHER, P.J., and
EILEEN T. GALLAGHER, J., CONCUR